      Case 2:15-cr-00037-WKW-WC Document 83 Filed 04/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  )      CASE NO. 2:15-CR-37-WKW
                                           )                [WO]
 DEVON TUCKER                              )

                                       ORDER

      Defendant Devon Tucker has filed a pro se motion for compassionate release,

which is construed as a motion to modify an imposed term of imprisonment pursuant

to 18 U.S.C. § 3582(c)(1)(A). (Doc. # 82.) Under § 3582(c)(1)(A), a district court

may modify a convicted defendant’s sentence when “extraordinary and compelling

reasons warrant such a reduction.” However, a defendant may only move for such

a reduction after he or she “has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [after]

the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). Defendant’s motion

does not indicate that he has pursued the statutorily mandated procedure, so his

motion is premature at this time. It is ORDERED that Defendant’s motion is

DENIED without prejudice with leave to re-file his motion, if necessary, after he has

exhausted his administrative rights.
Case 2:15-cr-00037-WKW-WC Document 83 Filed 04/23/20 Page 2 of 2




DONE this 23rd day of April, 2020.

                                           /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE




                                2
